Exhibit 10.25

 

DEED OF TRUST

 

With Assignment of Rents

 

THIS DEED OF TRUST, entered into as of this 1st day of April, 2003, by and
between ARV LAS POSAS, L.P., a California limited partnership, with offices at
245 Fischer Avenue, Suite D-1, Costa Mesa, California 92626, herein called
Trustor, and FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation,
Trustee(s), and RED MORTGAGE CAPITAL, INC., an Ohio corporation, with offices at
150 East Gay Street, 22nd Floor, Columbus, Ohio 43215, herein called
Beneficiary.

 

WITNESSETH: That Trustor grants, transfers, and assigns to Trustee in trust,
upon the trusts, covenants, conditions and agreements and for the uses and
purposes hereinafter contained, with power of sale, all that real property
situate, lying and being in Ventura County, State of California, described as
follows:

 

SEE EXHIBIT “A” ATTACHED HERETO

AND MADE A PART HEREOF.

 

Together with the rents, issues, and profits thereof, SUBJECT, HOWEVER, to the
right, power, and authority hereinafter given to and conferred upon Beneficiary
to collect and apply such rents, issues, and profits; and together with all
buildings and improvements of every kind and description now or hereafter
erected or placed thereon, and all fixtures, including but not limited to all
gas and electric fixtures, engines and machinery, radiators, heaters, furnaces,
heating equipment, laundry equipment, steam and hot-water boilers, stoves,
ranges, elevators and motors, bath tubs, sinks, water closets, basins, pipes,
faucets and other plumbing and heating fixtures, mantels, cabinets,
refrigerating plant and refrigerators, whether mechanical or otherwise, cooking
apparatus and appurtenances, and all shades, awnings, screens, blinds and other
furnishings, it being hereby agreed that all such fixtures and furnishings shall
to the extent permitted by law be deemed to be permanently affixed to and a part
of the realty; and

 

Together with all building materials and equipment now or hereafter delivered to
said premises and intended to be installed therein; and

 

Together with all articles of personal property now or hereafter attached to or
used in and about the building or buildings now erected or hereafter to be
erected on the lands described which are necessary to the complete and
comfortable use and occupancy of such building or buildings for the purposes for
which they were or are to be erected, including all other goods and chattels and
personal property as are ever used or furnished in operating a building, or the
activities conducted therein, similar to the one herein described and referred
to, and all renewals or replacements thereof or articles in substitution
therefor, whether or not the same are, or shall be attached to said building or
buildings in any manner, and said Trustor agrees to execute a Security Agreement
covering the aforesaid fixtures and articles of personal property, at the time



--------------------------------------------------------------------------------

of placing such personal property or any part thereof in the building or
buildings to be erected on the lands herein described in the manner and form
required by law, at its expense and satisfactory to the Beneficiary.

 

To have and to hold the property hereinbefore described together with
appurtenances to the Trustee, its or his successors and assigns forever.

 

FOR THE PURPOSE of securing performance of each agreement of Trustor herein and
payment of a just indebtedness of the Trustor to the Beneficiary in the
principal sum of TWELVE MILLION TWO HUNDRED FORTY THOUSAND AND NO/100THS DOLLARS
($12,240,000.00), evidenced by its Note of even date herewith, bearing interest
from date on outstanding balances at Six and five one-hundredths percent (6.05
%) per annum, said principal and interest being payable in monthly installments
as provided in said Note with a final maturity of May 1, 2038, which Note is
identified as being secured hereby by a certificate thereon. Said Note and all
of its terms are incorporated herein by reference and this conveyance shall
secure any and all extensions thereof, however evidenced.

 

AND TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR COVENANTS AND AGREES:

 

1. That it will pay the Note at the times and in the manner provided therein;

 

2. That it will not permit or suffer the use of any of the property for any
purpose other than the use for which the same was intended at the time this Deed
of Trust was executed;

 

3. That the Regulatory Agreement, if any, executed by the Trustor and the
Secretary of Housing and Urban Development, acting by and through the Federal
Housing Commissioner, which is being recorded simultaneously herewith, is
incorporated in and made a part of this Deed of Trust. Upon default under the
Regulatory Agreement and upon the request of the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner, the
Beneficiary, at its option, may declare the whole of the indebtedness secured
hereby to be due and payable;

 

4. That all rents, profits and income from the property covered by this Deed of
Trust are hereby assigned to the Beneficiary for the purpose of discharging the
debt hereby secured. Permission is hereby given to Trustor so long as no default
exists hereunder, to collect such rents, profits and income for use in
accordance with the provisions of the Regulatory Agreement;

 

That the Trustor grants to the holder or holders of the Note secured hereby the
right and power to appoint a substitute Trustee or Trustees hereunder for any
reason whatsoever by instrument of appointment duly executed and acknowledged by
the holder or holders of the Note and to be filed for record in the office
wherein this Deed of Trust is recorded. Such power of appointment may be
exercised as often as deemed necessary by the holder or holders of the Note.
Upon such appointment, the substitute Trustee or Trustees shall be vested with
all the rights, powers, authority and duties vested in the Trustee hereunder;

 

5. That upon default hereunder or under the aforementioned Regulatory Agreement,
Beneficiary shall be entitled to the Appointment of a receiver by any court
having jurisdiction, without notice, to take possession and protect the property
described herein and operate same and collect the rents, profits and income
therefrom;

 

6. That at the option of the Trustor the principal balance secured hereby may be
reamortized on terms acceptable to the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner if a partial
prepayment results from an award in

 

2



--------------------------------------------------------------------------------

condemnation in accordance with provisions of Paragraph 21 herein, or from an
insurance payment made in accordance with provisions of Paragraph 7 herein,
where there is a resulting loss of project income;

 

7. That the Trustor will keep the improvements now existing or hereafter erected
on the deeded property insured against loss by fire and such other hazards,
casualties, and contingencies, as may be stipulated by the Secretary of Housing
and Urban Development, acting by and through the Federal Housing Commissioner
upon the insurance of the Deed of Trust and other hazards as may be required
from time to time by the Beneficiary, and all such insurance shall be evidenced
by standard fire and extended coverage insurance policy or policies, in amounts
not less than necessary to comply with the applicable Coinsurance Clause
percentage, but in no event shall the amounts of coverage be less than 80
percent of the Insurable Values or not less than the unpaid balance of the
insured Deed of Trust, whichever is the lesser, and in default thereof the
Beneficiary shall have the right to effect insurance. Such policies shall be
endorsed with standard Mortgagee clause with loss payable to the Beneficiary and
the Secretary of Housing and Urban Development as their interests may appear,
and shall be deposited with the Beneficiary. The insurance carrier providing the
insurance shall be chosen by Trustor, subject to approval by Beneficiary,
provided that such approval shall not be unreasonably withheld.

 

That if the premises covered hereby, or any part thereof, shall be damaged by
fire or other hazard against which insurance is held as hereinabove provided,
the amounts paid by any insurance company in pursuance of the contract of
insurance to the extent of the indebtedness then remaining unpaid, shall be paid
to the Beneficiary, and, at its option, may be applied to the debt or released
for the repairing or rebuilding of the premises. Any unexpired insurance shall
inure to the benefit of, and pass to, the purchaser of the property covered
thereby at any Trustee’s sale held hereunder;

 

8. Together with and in addition to the monthly payments of interest or of
principal and interest payable under the terms of said Note, to pay to
Beneficiary monthly until said Note is fully paid, beginning on the first day of
the first month after the date hereof, the following sums:

 

(a) An amount sufficient to provide the Beneficiary with funds to pay the next
mortgage insurance premium if this instrument and the Note secured hereby are
insured, or a monthly service charge, if they are held by the Secretary of
Housing and Urban Development, as follows:

 

(I) If and so long as said Note of even date and this instrument are insured or
are reinsured under the provisions of the National Housing Act, an amount
sufficient to accumulate in the hands of the Beneficiary one month prior to its
due date the annual mortgage insurance premium, in order to provide such
Beneficiary with funds to pay such premium to the Secretary of Housing and Urban
Development, pursuant to the National Housing Act, as amended, and applicable
Regulations thereunder, or

 

(II) Beginning with the first day of the month following an assignment of this
instrument and the Note secured hereby to the Secretary of Housing and Urban
Development, a monthly service charge which shall be an amount equal to
one-twelfth of one-half percent ( 1/12 of  1/2%) of the average outstanding
principal balance due on the Note computed for each successive year beginning
with the first of the month following such assignment, without taking into
account delinquencies or prepayments.

 

3



--------------------------------------------------------------------------------

(b) A sum equal to the ground rents, if any, next due, plus the premiums that
will next become due and payable on policies of fire and other property
insurance covering the premises covered hereby, plus water rates, taxes and
assessments next due on the premises covered hereby (all as estimated by the
Beneficiary) less all sums already paid therefor divided by the number of months
to elapse before one month prior to the date when such ground rents, premiums,
water rates, taxes and assessments will become delinquent, such sums to be held
by Beneficiary in trust to pay said ground rents, premiums, water rates, taxes,
and special assessments.

 

(c) All payments mentioned in the two preceding subsections of this paragraph
and all payments to be made under the Note secured hereby shall be added
together and the aggregate amount thereof shall be paid each month in a single
payment to be applied by Beneficiary to the following items in the order set
forth:

 

(I) premium charges under the Contract of Insurance with the Secretary of
Housing and Urban Development, acting by and through the Federal Housing
Commissioner or service charge;

 

(II) ground rents, taxes, special assessments, water rates, fire and other
property insurance premiums;

 

(III) interest on the Note secured hereby;

 

(IV) amortization of the principal of said Note.

 

9. Any excess funds accumulated under paragraph (b) above remaining after
payment of the items therein mentioned, shall be credited to subsequent monthly
payments of the same nature required thereunder; but if any such item shall
exceed the estimate therefor, the Trustor shall without demand forthwith make
good the deficiency. Failure to do so before the due date of such item shall be
a default hereunder. In case of termination of the Contract of Mortgage
Insurance by prepayment of the mortgage in full, or otherwise (except as
hereinafter provided), accumulations under paragraph (a) above not required to
meet payments due under the Contract of Mortgage Insurance, shall be credited to
the Trustor. If the property is sold under foreclosure or is otherwise acquired
by the Beneficiary after default, any remaining balance of the accumulations
under paragraph (b) above shall be credited to the principal of the debt as of
the date of commencement of foreclosure proceedings or as of the date the
property is otherwise acquired; and accumulations under paragraph (a) above
shall be similarly applied unless required to pay sums due to the Secretary of
Housing and Urban Development, acting by and through the Federal Housing
Commissioner under the Contract of Mortgage Insurance;

 

10. To keep said property in good condition and repair, not to remove or
demolish any buildings thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged, or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting said property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon said property in
violation of law and/or covenants, conditions and/or restrictions affecting said
property; not to permit or suffer any alterations of or addition to the
buildings or improvements hereafter constructed in or upon said property without
the consent of the Beneficiary;

 

11. To appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee, and to pay
all costs and expenses,

 

4



--------------------------------------------------------------------------------

including cost of evidence of title and attorney’s fees in a reasonable sum, in
any such action or proceeding in which Beneficiary or Trustee may appear;

 

12. Should Trustor fail to make any payment or do any act as herein provided,
then Beneficiary or Trustee, but without obligation so to do and without notice
to or demand upon Trustor and without releasing Trustor from any obligation
hereof, may make or do the same in such manner and to such extent as either may
deem necessary to protect the security hereof, Beneficiary or Trustee being
authorized to enter upon said property for such purposes; may commence, appear
in and/or defend any action or proceeding purporting to affect the security
hereof or the rights or powers of Beneficiary or Trustee; may pay, purchase,
contest, or compromise any encumbrance, charge, or lien which in the judgment of
either appears to be prior or superior hereto; and, in exercising any such
powers, may pay necessary expenses, employ counsel, and pay his reasonable fees;

 

13. The Beneficiary shall have the right to pay mortgage insurance premiums or
fire and other property insurance premiums when due to the extent that monthly
payments made hereunder for the purpose of meeting same are insufficient. All
such payments made by the Beneficiary shall be added to the principal sum
secured hereby;

 

14. To pay immediately and without demand all sums so expended by Beneficiary or
Trustee, under permission given under this Deed of Trust, with interest from
date of expenditure at the rate specified in said Note;

 

15. That the funds to be advanced hereunder are to be used in the construction
of certain improvements on the lands herein described in accordance with a
certain building loan agreement made by and between the Trustor and the
Beneficiary dated _______________, which said building loan agreement (except
such part or parts thereof as may be inconsistent herewith) is incorporated
herein by reference to the same extent and effect as if fully set forth herein,
and made a part of this Deed of Trust; and on the failure of the Trustor to keep
and perform all the covenants, conditions, and agreements of said building loan
agreement, thereupon, the principal sum and all arrears of interest, and other
charges provided for herein shall at the option of the Beneficiary of this Deed
of Trust become due and payable, anything contained herein to the contrary
notwithstanding. This covenant shall be terminated upon the completion of the
building or buildings to the satisfaction of the Beneficiary and the making of
the final advance as provided in said building loan agreement;

 

16. The Trustor further covenants that it will not voluntarily create, suffer,
or permit to be created against the property subject to this Deed of Trust any
lien or liens inferior or superior to the lien of this Deed of Trust and further
that it will keep and maintain the same free from the claim of all persons
supplying labor or materials which will enter into the construction of any and
all buildings now being erected or to be erected on said premises;

 

17. That the improvements about to be made upon the premises, covered by the
Deed of Trust, and all plans and specifications comply with all municipal
ordinances and regulations and all of other regulations made or promulgated, now
or hereafter, by lawful authority, and that the same will upon completion comply
with all such municipal ordinances and regulations and with the rules of the
applicable fire rating or inspection organization, bureau, association or
office;

 

18. That so long as this Deed of Trust and the said Note secured hereby are
insured under the provisions of the National Housing Act, or held by the
Secretary of Housing and Urban Development, it will not execute or file for
record any instrument which imposes a restriction upon the sale or occupancy of
the mortgaged property on the basis of race, color, creed or national origin.

 

5



--------------------------------------------------------------------------------

ABOVE IT IS MUTUALLY AGREED THAT:

 

19. Trustor herein agrees to pay to Beneficiary or to the authorized loan
servicing representative of the Beneficiary a charge not to exceed $15 for
providing a statement regarding the obligation secured by this Deed of Trust as
provided by Section 2954, Article 2, chapter 2, Title 14, Part 4, Division 3, of
the Civil Code of the State of California.

 

20. That if the construction of the improvements herein referred to shall not be
carried on with reasonable diligence, or shall be discontinued at any time for
any reason other than strikes or lockouts, the Beneficiary, after due notice to
the Trustor or any subsequent owner, is hereby invested with full and complete
authority to enter upon the said premises, employ watchmen to protect such
improvements from depredation or injury and to preserve and protect the personal
property therein, and to continue any and all outstanding contracts for the
erection and completion of said building or buildings, to make and enter into
any contracts and obligations wherever necessary, either in its own name or in
the name of the Trustor, and to pay and discharge all debts, obligations and
liabilities incurred thereby. All such sums so advanced by the Beneficiary
(exclusive of advances of the principal of the indebtedness secured hereby)
shall be added to the principal of the indebtedness secured hereby and shall be
secured by this Deed of Trust and shall be due and payable on demand with
interest at the rate specified in said Note, but no such advances shall be
insured unless same are specifically approved by the Secretary of Housing and
Urban Development, acting by and through the Federal Housing Commissioner prior
to the making thereof;

 

21. Should the property or any part thereof be taken or damaged by reason of any
public improvement or condemnation preceding, or damaged by fire, or earthquake,
or in any other manner, the Beneficiary shall be entitled to all compensation,
awards, and other payments or relief therefor, and shall be entitled at its
option to commence, appear in and prosecute in its own name any action to
proceedings, or to make any compromise or settlement in connection with such
taking or damage. All awards of compensation in connection with condemnation for
public use of or a taking of any of that property, shall be paid to the
Beneficiary to be applied to the amount due under this Note secured hereby in
(1) amounts equal to the next maturing installment or installments or principal
and (2) with any balance to be credited to the next payment due under the Note.
All awards of damages in connection with any condemnation for public use of or
injury to any residue of that property shall be paid to the Beneficiary to be
applied to a fund held for and on behalf of the Trustor which fund shall, at the
option of the Beneficiary, and with the prior approval of the Secretary of
Housing and Urban Development, either be applied to the amount due under the
Note as specified in the preceding sentence, or be disturbed for the restoration
or repair of the damage to the residue. No amount applied to the reduction of
the principal amount due in accordance with (1) shall be considered an optional
prepayment as the term is used in this Deed of Trust and the Note secured
hereby, nor relieve the Trustor from making regular monthly payments commencing
on the first day of the first month following the date of receipt of the award.
The Beneficiary is hereby authorized in the name of the Trustor to execute and
deliver valid acquittances for such awards and to appeal from such award;

 

22. Upon default by Trustor in making any monthly payment provided for herein or
in the Note secured hereby, and if such default is not made good prior to the
due date of the next such installment, or if Trustor shall fail to perform any
covenant or agreement in this Deed of Trust, all sums secured hereby shall, at
the option of the Beneficiary, be deemed to have become immediately due and
payable, and shall thereupon be collectable by foreclosure of this Deed of
Trust. In the event of default, Trustee hereunder shall be, and is authorized
and empowered when given notice to do so by Beneficiary after such default, to
cause the property to be sold, which notice Trustee shall cause to be duly filed
for record.

 

6



--------------------------------------------------------------------------------

23. After the lapse of such time as may then be required by law following the
recordation of said notice of defaults, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell said
property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of said
property by public announcement at the time and place of sale, and from time to
time thereafter may postpone the sale by public announcement at the time fixed
by the preceding postponement. Trustee shall deliver to the purchaser its Deed
conveying the property so sold, but without any covenant or warranty, express or
implied. The recitals in the Deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustor, Trustee, or
Beneficiary, may purchase at the sale. The Trustee shall apply the proceeds of
sale to payment of (1) the expenses of such sale, together with the reasonable
expenses of this trust including therein reasonable Trustee’s fees or attorney’s
fees for conducting the sale, and the actual cost of publishing, recording,
mailing and posting notice of the sale; (2) the cost of any search and/or other
evidence of title procured in connection with such sale and revenue stamps on
Trustees’ Deed; (3) all sums expended under the terms hereof, not then repaid,
with accrued interest at the rate specified in said Note; (4) all other sums
then secured hereby; and (5) the remainder, if any, to the person or persons
legally entitled thereto;

 

24. Beneficiary may from time to time substitute a successor or successors to
any Trustee named herein or acting hereunder to execute this Trust. Upon such
appointment, and without conveyance to the successor trustee, the latter shall
be vested with all title, powers, and duties conferred upon any Trustee herein
named or acting hereunder. Each such appointment and substitution shall be made
by written instrument executed by Beneficiary, containing reference to this Deed
and its place of record which, when duly recorded in the proper office of the
county or counties in which the property is situated, shall be conclusive proof
of proper appointment of the successor trustee. In the event of default, Trustee
hereunder shall be, and is authorized and empowered when given notice to do so
by Beneficiary after such default to cause the property to be sold, which notice
Trustee shall cause to be duly filed for record.

 

25. The pleading of any statute of limitations as a defense to any and all
obligations secured by this Deed is hereby waived to the full extent permissible
by law;

 

26. Upon written request of Beneficiary stating that all sums secured hereby
have been paid, and upon surrender of this Deed of Trust and said Note to
Trustee for cancellation and retention and upon payment of its fees, Trustee
shall reconvey, without warranty, the property then held hereunder. The recitals
in such reconveyance of any matters or fact shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto;”

 

27. The trust created hereby is irrevocable by Trustor;

 

28. This Deed of Trust applies to, inures to the benefit of, and binds all
parties hereto, their heirs, legatees, devisees, administrators, executors,
successors, and assigns. The term “Beneficiary” shall include not only the
original Beneficiary hereunder but also any future owner and holder including
pledgees, of the Note secured hereby. In this Deed, whenever the context so
requires, the masculine gender includes the feminine and/or neuter, and the
singular number includes the plural. All obligations of each Trustor hereunder
are joint and several;

 

29. Trustee accepts this Trust when this Deed of Trust, duly executed and
acknowledged, is made public record as provided by law. Except as otherwise
provided by law the Trustee is not obligated to notify any party hereto of
pending sale under this Deed of Trust or

 

7



--------------------------------------------------------------------------------

of any action of proceeding in which Trustor, Beneficiary, or Trustee shall be a
party unless brought by Trustee;

 

30. The Undersigned TRUSTOR REQUESTS that a copy of any notice of default and of
any notice of sale hereunder be mailed to him at the mailing address opposite
his name hereto. Failure to insert such address shall be deemed a waiver of any
request hereunder for a copy of such notices.

 

Mailing Address for Notices

 

245 Fischer Avenue, Suite D-1

Costa Mesa, California 92626

 

31. Notwithstanding any other provision contained herein or in the Note,
hereinabove referred to, it is agreed that the execution of the Note shall
impose no personal liability upon the Trustor for payment of the indebtedness
evidenced thereby and in the event of a default, the Beneficiary, as holder of
the Note, shall look solely to the property subject to this Deed of Trust and to
the rents, issues and profits thereof in satisfaction of the indebtedness
evidenced by the Note and will not seek or obtain any deficiency or personal
judgment against the Trustor except such judgment or decree as may be necessary
to foreclose or bar its interest in the property subject to this Deed of Trust
and all other property mortgaged, pledged, conveyed or assigned to secure
payment of the Note; provided, that nothing in this condition and no action so
taken shall operate to impair any obligation of the Trustor under the Regulatory
Agreement herein referred to and made a part hereof.

 

32. Notwithstanding any other provision contained herein or in the Note,
hereinafter referred to, it is agreed that the execution of the Note shall
impose no personal liability upon the Trustor for payment of the indebtedness
evidenced thereby and in the event of a default, the Beneficiary, as holder of
the Note, shall look solely to the property subject to this Deed of Trust and to
the rents, issues and profits thereof in satisfaction of the indebtedness
evidenced by the Note and will not seek or obtain any deficiency or personal
judgment against the Trustor except such judgment or decree as may be necessary
to foreclose or bar its interest in the property subject to this Deed of Trust
and all other property mortgaged, pledged, conveyed or assigned to secure
payment of the Note; provided, that nothing in this condition and no action so
taken shall operate to impair any obligation of the Trustor under the Regulatory
Agreement herein referred to and made a part hereof.

 

IN WITNESS WHEREOF the Trustor has caused its name to be hereunto subscribed by
its duly authorized General Partner as of the day and year herein first above
written.

 

ARV LAS POSAS, L.P.

a California limited partnership

By:

 

AMERICAN RETIREMENT VILLAS

PROPERTIES III, L.P.

a California limited partnership

General Partner

   

By:

 

ARV ASSISTED LIVING, INC.

a Delaware corporation

General Partner

 

 

 

 

8



--------------------------------------------------------------------------------

       

By:

 

 

--------------------------------------------------------------------------------

           

Douglas Armstrong

Senior Vice President

 

Attachment:

 

Exhibit “A” – Legal Description

 

9



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

EXHIBIT “A”

 

THAT PORTION OF LOT 2, SECTION 27, TOWNSHIP 2 NORTH, RANGE 21 WEST, SAN
BERNARDINO MERIDIAN, IN THE CITY OF CAMARILLO, COUNTY OF VENTURA, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND FILED JULY 10, 1873 IN
THE DISTRICT LAND OFFICE, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE EASTERLY LINE OF LAS POSAS ROAD, 60 FEET WIDE,
DISTANT ALONG SAID EASTERLY LINE NORTH 0° 13’ 35” WEST 666.12 FEET FROM THE
NORTHWESTERLY CORNER OF LAS POSAS PARK, ACCORDING TO THE MAP RECORDED IN BOOK 24
PAGE 10 OF MAPS, AT THE NORTHWESTERLY CORNER OF THE LAND DESCRIBED IN THE DEED
TO PLEASANT VALLEY SCHOOL DISTRICT RECORDED AUGUST 29, 1958 IN BOOK 1649 PAGE
522, OFFICIAL RECORDS, THENCE, CONTINUING ALONG SAID EASTERLY LINE,

 

1ST: NORTH 0° 13’ 35” WEST 364.30 FEET TO THE SOUTHWESTERLY CORNER OF THE LAND
DESCRIBED IN THE DEED TO VILLAGE WATER COMPANY, RECORDED DECEMBER 18, 1961 IN
BOOK 2085 PAGE 172, OFFICIAL RECORDS, THENCE ALONG THE BOUNDARY OF SAID LAST
MENTIONED LAND BY THE FOLLOWING TWO COURSES,

 

2ND: NORTH 89° 46’ 25” EAST 50 FEET TO THE SOUTHEASTERLY CORNER THEREOF THENCE,

 

3RD: NORTH 0° 13’ 35” WEST 64.25 FEET TO THE NORTHERLY LINE OF SAID LOT 2;
THENCE, ALONG SAID NORTHERLY LINE,

 

4TH: NORTH 73° 52’ EAST 532.39 FEET, MORE OR LESS TO A POINT ON THE NORTH LINE
OF SAID LOT 2, WHICH IS NORTH 73° 52’ EAST 584.38 FEET MEASURED ALONG SAID NORTH
LINE FROM THE EAST LINE OF LAS POSAS ROAD, ALSO BEING THE NORTHWEST CORNER OF
SAID LAND DESCRIBED IN DEED TO UNITED STATES OF AMERICA, RECORDED APRIL 30, 1958
IN BOOK 1612 PAGE 22 OF OFFICIAL RECORDS, THENCE, ALONG THE WESTERLY LINE OF
LAND DESCRIBED IN SAID DEED,

 

5TH: SOUTH 0° 13’ 35” EAST 271.12 FEET, MORE OR LESS, TO THE NORTHEASTERLY
CORNER OF SAID LAND OF PLEASANT VALLEY SCHOOL DISTRICT, THENCE,

 

6TH: SOUTH 89° 46’ 25” WEST 241.50 FEET TO AN ANGLE POINT; THENCE,

 

7TH: SOUTH 46° 20’ 57” WEST 441.26 FEET TO THE POINT OF BEGINNING.

 

EXCEPT ALL THE OIL, GAS, INERALS AND OTHER HYDROCARBON SUBSTANCES IN, ON, OR
UNDER SAID LAND BUT WITHOUT THE RIGHT, HOWEVER, OF SURFACE ENTRY AND WITHOUT THE
RIGHT OF ENTRY IN AND TO THE SUBSURFACE THEREOF AT A DEPTH OF LESS THAN 500 FEET
BENEATH THE SURFACE.



--------------------------------------------------------------------------------

CALIFORNIA

 

--------------------------------------------------------------------------------

 

Deed of Trust

 

--------------------------------------------------------------------------------

 

Between

 

ARV LAS POSAS, L.P.

 

Trustor

 

and

 

FIRST AMERICAN TITLE INSURANCE

COMPANY

 

Trustee,

 

and

 

RED MORTGAGE CAPITAL, INC.

 

Beneficiary.

 

--------------------------------------------------------------------------------

 

Dated:            as of April 1, 2003

 

Recorded:      April     , 2003

 

at             minutes past

 

in Liber             at page

 

records of Ventura County, California

 

RECORDER’S INSTRUCTIONS

 

Index this document as

a Deed of Trust and as

an Assignment of Rents.

 

Escrow No.

Order No.

 

11